DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rassias (US 2003/0205594).
Regarding claim 15, Rassias discloses a leg strap adapter (Figures 18-23) for attachment to a belt engaging member, comprising: a leg strap adapter plate 30 having a central, vertical axis and a horizontal axis; two or more holes disposed along the central, vertical axis of the leg strap adapter plate (at least 6 centrally located holes on upper portion of plate 30); and two slots 33 disposed along the horizontal axis of the leg strap adapter plate and configured to receive a strap or belt, wherein the leg strap adapter is configured to be rotatably attached to a belt engaging member 1.
Regarding claim 16, Rassias discloses a strap or belt 47 passing through the two slots disposed along the horizontal axis of the leg strap adapter plate.
Regarding claim 17, Rassias discloses a belt engaging member 1 rotatably connected to the leg strap adapter by a screw or fastener 31 passing through only one of the two or more holes disposed along the central, vertical axis of the leg strap adapter.
Regarding claim 18, Rassias discloses a holster 45 “operatively connected” to the belt engaging member (in particular the phrase “operatively connected” is broad enough to include being indirectly attached through the plate 30).
Regarding claim 19, the leg strap adapter plate 30 is substantially planar.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-34 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/COREY N SKURDAL/Primary Examiner, Art Unit 3734